UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7227


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

BRUCE ALLEN WARD,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Huntington. Robert C. Chambers, District Judge. (3:19-cr-00063-1)


Submitted: March 24, 2022                                         Decided: March 28, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce Allen Ward, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bruce Allen Ward appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A) motion for compassionate release. We review a district court’s denial of

a compassionate release motion for abuse of discretion. See United States v. Kibble,

992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have reviewed the

record and conclude that the district court did not abuse its discretion and sufficiently

explained the reasons for the denial. See United States v. High, 997 F.3d 181, 188-91 (4th

Cir. 2021) (discussing amount of explanation required for denial of compassionate release

motion). Accordingly, we affirm the district court’s order. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2